UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7340


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP JAMES WILLIAMS, a/k/a D, a/k/a PJ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00073-TLW-1)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip James Williams, Appellant Pro Se.             Arthur Bradley
Parham, Assistant United States Attorney,            Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip    James   Williams     appeals    the   district      court’s

order denying his pro se Fed. R. Crim. P. 35(b) motion to compel

a substantial assistance reduction, as well as its order denying

Williams’   motion     for   reconsideration.         We    have   reviewed   the

record and find no reversible error.           Accordingly, we affirm the

district court’s orders.           See United States v. Williams, No.

4:09-cr-00073-TLW-1 (D.S.C. June 30, 2014, Aug. 18, 2014).                     We

dispense    with    oral     argument   because       the    facts   and    legal

contentions   are     adequately   presented    in     the   materials      before

this court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                        2